                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                             BUTTE DIVISION

 UNITED STATES OF AMERICA,                             CR 18–22–BU–DLC

                      Plaintiff,
                                                              ORDER
        vs.

 SHAWN ROBERT ARRANTS,

                      Defendant.

      United States Magistrate Judge Jeremiah C. Lynch entered Findings and

Recommendation in this matter on December 13, 2018. Neither party objected

and therefore they are not entitled to de novo review of the record. 28 U.S.C. §

636(b)(1); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).

This Court will review the Findings and Recommendation for clear error.

McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313

(9th Cir. 1981). Clear error exists if the Court is left with a “definite and firm

conviction that a mistake has been committed.” United States v. Syrax, 235 F.3d

422, 427 (9th Cir. 2000).

      Judge Lynch recommended this Court accept Shawn Robert Arrants’ guilty

plea after Arrants appeared before him pursuant to Federal Rule of Criminal

Procedure 11, and entered a plea of guilty to one count of possession of a stolen

                                           1
firearm in violation of 18 U.S.C. § 922 as set forth in Count II of the Indictment.

Defendant further agrees to the forfeiture allegation in the Indictment. In

exchange for Defendant’s plea, the United States has agreed to dismiss Count I of

the Indictment.

      I find no clear error in Judge Lynch’s Findings and Recommendation (Doc.

24), and I adopt them in full, including the recommendation to defer acceptance of

the Plea Agreement until sentencing when the Court will have reviewed the Plea

Agreement and Presentence Investigation Report.

      Accordingly, IT IS ORDERED that Shawn Robert Arrants’ motion to

change plea (Doc. 16) is GRANTED and Shawn Robert Arrants is adjudged guilty

as charged in Count II of the Indictment.

      DATED this 3rd day of January, 2019.




                                            2
